Citation Nr: 0705907	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO. 05-13 083 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent, on appeal 
from the initial award of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maggie Todd Bouvier, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
September 1993 and from July 2002 to April 2003.

This appeal is from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which granted service connection for 
PTSD and assigned an initial disability rating.

The veteran testified at an April 2006 hearing before the 
undersigned at the Boston RO.  A transcript of the hearing is 
of record.  In that testimony, the veteran's agent raised the 
matter of irritable bowel syndrome secondary to PTSD.  
Whereas the veteran is service connected for IBS with a 
noncompensable rating, the matter is referred to the RO to 
ascertain whether the veteran now seeks an increased rating.


FINDING OF FACT

The veteran suffers symptoms of PTSD including intrusive 
recollections and mood disturbances that manifest as 
occupational and social impairment with reduced productivity.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating for 
PTSD have been met, from the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.126(a), (b), 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

Whereas a claim is substantiated once service connection, a 
disability rating, and an effective date are assigned, Sutton 
v. Nicholson, 20 Vet. App. 419, 426 (2006); Dingess v. 
Nicholson, 19Vet. App. 473, 490 (2006), VA's duty to notify 
the veteran how to substantiate his claim does not attach to 
this case.

VA obtained evidence of which it had notice and examined the 
veteran.  No additional medical opinion is necessary to 
decide this claim.  VA has discharged it duty to assist the 
veteran, whether under the VCAA, 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006), or under the statute and 
regulation mandating development of evidence upon receipt of 
a notice of disagreement.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 19.26 (2006).


II.  Higher Initial Rating

Determination of a disability rating is based on all of the 
medical evidence of record, including relevant medical 
history.  The medical findings are compared to the criteria 
in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005), to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2006).

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate initial rating.

Generally, a claimant for a higher VA disability rating will 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993)  In this 
case, the veteran's NOD with the initial rating, and his 
agent's introductory and closing statements at hearing, 
explicitly identified the veteran's disagreement and appeal 
as seeking a 50 percent rating.  Nonetheless, for 
completeness, the rating criteria for the higher ratings are 
recited, and this decision considers entitlement to a rating 
greater than 50 percent.

The following criteria pertain to the question whether to 
rate the appellant's PTSD as greater than 30 percent 
disabling:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006) (General 
Rating Formula for Mental Disorders).  The general rating 
formula contains such full description of the rating criteria 
that not all of them are expected to be seen in each instance 
of the disability.  38 C.F.R. § 4.21 (2006).

The severity of the veteran's symptoms and the resulting 
social and occupational impairments are evidenced in a 
February 2004 VA compensation examination, a March 2006 
report from his treating clinical psychologist, and his and 
his wife's testimony in April 2006.

There are several salient features of the evidence.  First, 
almost all of the reports of the veteran's functioning, of 
his behavior, and of his symptomatology describe his social 
impairments, particularly with his family.  While these are 
significant, social impairment alone, exclusive of 
occupational impairment, is not a basis for a disability 
rating.  38 C.F.R. § 4.126(b) (2006).

The VA and private medical reports include notation of a 
global assessment of functioning (GAF) of 50 and 45, 
respectively.  GAF is a measure used by the American 
Psychiatric Association of psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF in the 45-50 range 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

The medical evidence and the hearing testimony of record make 
extensive reference to the veteran's social functioning, 
especially within his family.  The veteran's and his wife's 
credible hearing testimony also reveal intrusive 
recollections of the veteran's traumatic experiences, and 
anxiety and disturbances of mood that prompt the veteran's 
frequent disruption of his work to seek reassurance from his 
supervisors and to telephone his wife to discuss his anxiety 
and concerns about his work performance.  It is reasonable to 
infer from this testimony that the veteran suffers reduced 
occupational productivity commensurate with a 50 percent 
rating, and that he has done so from the effective date of 
service connection.

Neither the medical reports nor the hearing testimony 
describe symptoms at any time of the severity described in 
the criteria for a 100 percent or a 70 percent rating.  
Significantly, the veteran testified to maintaining gainful 
employment, and that he was in a new position in the 
corporation for which he works following down-sizing of the 
department in which he previously worked.  It is reasonable 
to infer from this testimony that his employer found his 
performance such as to keep him employed when others were 
not.  This is antithetical to the occupational functioning 
described in the 100 percent and even 70 percent criteria.

The preponderance of the evidence is that the veteran is 
properly rated as 50 percent disabling from effective date of 
service connection and not higher than 50 percent for any 
part of the period under review.


ORDER

A 50 percent disability rating for PTSD is granted, subject 
to the statute and regulations governing payment of monetary 
benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


